DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/28/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/20/22, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11335478 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a cable.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 11335478 B2.
Regarding claim 2, see claim 1 of U.S. Patent 11335478 B2.
Regarding claim 3, see claim 2 of U.S. Patent 11335478 B2.
Regarding claim 4, see claim 3 of U.S. Patent 11335478 B2.
Regarding claim 5, see claim 4 of U.S. Patent 11335478 B2.
Regarding claim 6, see claim 5 of U.S. Patent 11335478 B2.
Regarding claim 7, see claim 6 of U.S. Patent 11335478 B2.
Regarding claim 8, see claim 7 of U.S. Patent 11335478 B2.
Regarding claim 9, see claim 8 of U.S. Patent 11335478 B2.
Regarding claim 10, see claim 9 of U.S. Patent 11335478 B2.
Regarding claim 11, see claim 10 of U.S. Patent 11335478 B2.
Regarding claim 12, see claim 11 of U.S. Patent 11335478 B2.
The claims are therefore not patentably distinct.
7.	Claims 1, 2, 9-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10049789 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a cable.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 10049789 B2.
Regarding claim 2, see claim 1 of U.S. Patent 10049789 B2.
Regarding claim 9, see claim 1 of U.S. Patent 10049789 B2.
Regarding claim 10, see claim 5 of U.S. Patent 10049789 B2.
Regarding claim 11, see claim 5 of U.S. Patent 10049789 B2.
Regarding claim 12, see claim 6 of U.S. Patent 10049789 B2.
Regarding claim 13, see claims 1 and 5 of U.S. Patent 10049789 B2.
Regarding claim 17, see claim 5 of U.S. Patent 10049789 B2.
The claims are therefore not patentably distinct.

8.	Claims 1, 2, 9-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10522271 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a cable.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 10522271 B2.
Regarding claim 2, see claim 1 of U.S. Patent 10522271 B2.
Regarding claim 9, see claim 1 of U.S. Patent 10522271 B2.
Regarding claim 10, see claim 5 of U.S. Patent 10522271 B2.
Regarding claim 11, see claim 5 of U.S. Patent 10522271 B2.
Regarding claim 12, see claim 6 of U.S. Patent 10522271 B2.
Regarding claim 13, see claims 1 and 5 of U.S. Patent 10522271 B2.
Regarding claim 17, see claim 5 of U.S. Patent 10522271 B2.
The claims are therefore not patentably distinct.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 8-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varkey et al. (US 7603011 B2).
	With respect to claim 1, Varkey et al. (figures 6-7) disclose a cable, comprising a base wire (601, 701A) having a channel (602, 702) formed therein; one or more optical fibers (110) disposed within the channel (Figures 6-7); and a cap wire (701B) configured to encapsulate the one or more optical fibers (110) within the channel (figure 7C).
	With respect to claim 8, Varkey et al. (figure 7) disclose the cable, wherein the one or more optical fibers (110) are in contact with the base wire (701A), the cap wire (701B), or both (figure 7C), such that compressive forces applied to the base wire and/or the cap wire are transferred to the one or more optical fibers (see figure 7C).  
	With respect to claim 9, Varkey et al. (figure 7 and 9-11) disclose the cable, wherein the cap wire (701B), when coupled to the base wire (701A), forms a cable core of the cable (figure 7), wherein the cable core is encompassed by one or more polymer jackets (909, 1011).  
	With respect to claim 10, Varkey et al. (figures 7 and 9-11) disclose the cable, comprising one or more completion layers (1009) disposed about the one or more polymer jackets (1011), wherein the one or more completion layers comprise metal cladding (column 7, lines 61-65), 73helically cabled wires, arcuate metal wires, helically wrapped metallic tape, helically wrapped corrugated metallic tape, helically cabled arch-profile wires, or a combination thereof (figures 9-11).  
	With respect to claim 11, Varkey et al. (figures 7 and 9-11) disclose the cable, wherein the cap wire (701B), when coupled to the base wire (701A), forms a cable core of the cable (figures 7 and 9), wherein a plurality of arch-profile wires (901) are cabled helically about the cable core (column 8, lines 54-55).
	With respect to claim 19, Varkey et al. (figure 9) disclose a cable, comprising an annular wire member having a plurality of arch-profile wires (901) cabled helically along a length of the cable (a wire around the conductor in a spiral path, column 8, lines 54-55); one or more optical fibers (110) disposed within a tunnel of the annular wire member (see figure 9); and a polymer jacket (909, column 7, lines 33-34) disposed about the annular wire member (see figure 9).  
	With respect to claim 20, Varkey et al. (figure 9) disclose the cable, comprising a filler (112) disposed within the tunnel and encasing the one or more optical fibers (110); a plurality of additional arch-profile wires (901) cabled helically about the annular wire member (figure 9 and column 8, lines 54-55); and 75a polymer layer (906) disposed between the annular wire member and the plurality of additional arch-profile wires (column 7, lines 30-32).


    PNG
    media_image1.png
    253
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    571
    media_image2.png
    Greyscale


12.	Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varkey et al. (US 9201207 B2).
	With respect to claim 13, Varkey et al. (figures 4a and 5) disclose a cable, comprising a first arcuate base wire (the top semi-circular section 12E) having a first set of mating interfaces (figure 5); a second arcuate base wire (the bottom semi-circular section 12E) having a second set of mating interfaces (figure 5), wherein the first and second arcuate base wires are configured to engage with one another at the first and second sets of mating interfaces (figures 4A and 5) to define an annular wire member having a tunnel (figure 4A); and one or more optical fibers (16D) disposed within the tunnel (see figures 4A and 5).  
	With respect to claim 14, Varkey et al. (figure 5) disclose the cable, wherein the first set (the top 12E) of mating interfaces comprise protrusions and the second set (the bottom 12E) of mating interfaces comprise notches configured to engage with corresponding protrusions of the first set of mating interfaces (see the annotation in figure 5 below). 

[AltContent: arrow]	Protrusion

[AltContent: arrow]				
    PNG
    media_image3.png
    195
    207
    media_image3.png
    Greyscale

	Notch


 With respect to claim 15, Varkey et al. (figure 6) disclose the cable, wherein the first set (12F) of mating interfaces comprise inclined protrusions and the second set (12F’) of mating interfaces comprise declined protrusions configured to engage with corresponding inclined protrusions of the first set of mating interfaces (see figure 6).  
		
    PNG
    media_image4.png
    239
    261
    media_image4.png
    Greyscale

With respect to claim 16, Varkey et al. (figure 5) disclose the cable, wherein the first set (the top 12E) of mating interfaces comprise a first key and a first groove (see the annotation in figure 5 below), wherein the second set (the bottom 12E) of mating interfaces comprise a second key and a second groove (see the annotation in figure 5 below), wherein the first key is configured to engage with the second groove and the second key is configured to engage with the first groove to couple the first arcuate base wire to the second arcuate base wire (see the annotation in figure 5 below).  







[AltContent: arrow][AltContent: arrow]First Key							First Groove
		
[AltContent: arrow][AltContent: arrow]			
    PNG
    media_image5.png
    194
    184
    media_image5.png
    Greyscale

Second Groove					Second Key
			
					
With respect to claim 17, Varkey et al. (figure 4A) disclose the cable, wherein the first arcuate base wire (the top 12) and the second arcuate base wire (the bottom 12) are self-similar (see figure 4A).  
	With respect to claim 18, Varkey et al. (figure 6) disclose the cable, comprising a plurality of arch-profile wires (12F, 12F’) cabled helically about the annular wire member (figure 6).
				
    PNG
    media_image6.png
    200
    214
    media_image6.png
    Greyscale

					
    PNG
    media_image3.png
    195
    207
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
  
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varkey et al. (US 7603011 B2).
With respect to claim 12, Varkey et al. substantially disclose all the limitations of the claimed invention except the cable is configured to be positioned within a multi- component cable having a coax, triad, quad, or hepta configuration. 
However, the cable configured to be positioned within a multi- component cable having a coax, triad, quad, or hepta configuration are considered to be obvious to achieve higher efficiency of the signal transmission. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Varkey et al. with the above features. It is noted that such a modification would have involved a mere change in the figure of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874